DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Patent No.: US 10,841,864 B2 to Qiao et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 10,841,864 B2
Instant Application 17/714,396
Claim 1: A method comprising: 

receiving, by a wireless device from a base station, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network (PLMN);

transmitting, based on the SIB indicating the support for the RLOS, a preamble; 

receiving, from the base station, a random access response to the preamble; 

transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 
a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and 

receiving, from the base station and via the RRC connection for the RLOS, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.


 

Claim 1: A method comprising: 

sending, from a base station to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, by the base station from the wireless device and based on the SIB indicating support for the RLOS, a preamble: 

sending, by the base station to the wireless device, a random access response to the preamble; 

receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station. that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, from the base station to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving, from the base station, a random access response to the preamble; transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; receiving, from the base station, a random access response to the preamble; transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’ as disclosed by the patented claim into the instant claim so as to effectively provide policy control for restricted local operator services in wireless communication system.
Claim 2: Wherein the RLOS is provided by an operator of the PLMN.
Claim 2: Wherein the RLOS is provided an operator of the public land mobile network.  

Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.
Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.  

Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.
Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.  
Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.
Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.  

Claim 6:  Wherein the system information block further indicates a level of support for the RLOS.
Claim 6: Wherein the system information block further indicates a level of support for the RLOS.  

Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.
Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.
Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.
Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.  

Claim 9: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).

Claim 9: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).  
Claim 10: Sending, by the wireless device and based on the RLOS information, packets of the at least one RLOS.
Claim 10: Sending, by the base station for the wireless device and based on the RLOS information, packets of the at least one RLOS.



4.	Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Patent No.: US 10,841,864 B2 to Qiao et al. (Qiao) in view of Publication No.: US 2019/0053139 A1 to Basu Mallick et al. (Basu Mallick) as disclosed in the IDS.

Claim 1: Receiving, by a wireless device from a base station, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network (PLMN);

transmitting, based on the SIB indicating the support for the RLOS, a preamble; 

receiving, from the base station, a random access response to the preamble; 

transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and 

receiving, from the base station and via the RRC connection for the RLOS, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.

Claim 11: Sending, to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; 

sending, to the wireless device, a random access response to the preamble; 

receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising:
a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving, from the base station, a random access response to the preamble; and transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; receiving, from the base station, a random access response to the preamble; and transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’ as disclosed by the patented claim into the instant claim so as to effectively provide policy control for restricted local operator services in wireless communication system.


Qiao does not expressly disclose a base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to perform operations.
However, Basu Mallick discloses a base station (Fig. 1, ‘base station 120’) comprising: 
one or more processors (Fig. 11, ‘controller 1120’); and memory (Fig. 11, ‘memory 1170’) storing instructions that, when executed, cause the base station to perform operations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to perform operations’ as disclosed by Basu Mallick into Qiao to effectively discover and access of restricted local services for unauthenticated UEs in wireless communication system, Basu Mallick ¶ 0016.

Claim 2: Wherein the RLOS is provided by an operator of the PLMN.
Claim 12: Wherein the RLOS is provided an operator of the public land mobile network.  
Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.
Claim 13: Wherein the at least one first RRC message further comprises an identifier of the wireless device.  

Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.
Claim 14: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.  

Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.
Claim 15: Wherein the at least one first RRC message comprises an RRC connection setup message.  
Claim 6:  Wherein the system information block further indicates a level of support for the RLOS.
Claim 16: Wherein the system information block further indicates a level of support for the RLOS.  
Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.
Claim 17: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.

Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.
Claim 18: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.  

Claim 9: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL). 
Claim 19: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).

Claim 1: Receiving, by a wireless device from a base station, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network (PLMN);

transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving, from the base station, a random access response to the preamble; 

transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 
a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and 

receiving, from the base station and via the RRC connection for the RLOS, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.
Claim 20: Sending, to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; 
sending, to the wireless device, a random access response to the preamble; 

receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME; and 

the wireless device comprising: 

one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the SIB; 

transmit, based on the SIB indicating the support for the RLOS, the preamble; 

receive the random access response to the preamble; transmit, based on the random access response, the at least one first radio resource control (RRC) message; and 

receive the second RRC message comprising the attach accept message indicating acceptance of the RLOS by the MME.
The instant application discloses virtually all the limitations of the patented application with the exception of ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving, from the base station, a random access response to the preamble; and transmitting, based
on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; receiving, from the base station, a random access response to the preamble; and transmitting, based on the random access response, by the wireless device to the base station, at least one first radio resource control (RRC) message’ as disclosed by the patented claim into the instant claim so as to effectively provide policy control for restricted local operator services in wireless communication system.


Qiao does not expressly disclose a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to perform operations.
However, Basu Mallick discloses a base station (Fig. 1, ‘base station 120’) comprising: 
one or more first processors (Fig. 11, ‘controller 1120’); and first memory (Fig. 11, ‘memory 1170’) storing first instructions that, when executed by the one or more first processors, cause the base station to perform operations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a base station comprising: one or more first processors; and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to perform operations’ as disclosed by Basu Mallick into Qiao to effectively discover and access of restricted local services for unauthenticated UEs in wireless communication system, Basu Mallick ¶ 0016.

5.	Claims 1-10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11, 330,504 B2 to Qiao et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,330,504 B2
Instant Application 17/714,396
Claim 1: A method comprising: 

receiving, by a wireless device from a base station, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

transmitting, based on the SIB indicating the support for the RLOS, a preamble; 

receiving a random access response to the preamble; 

transmitting, based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and
a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and 

receiving, from the base station, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.



 

Claim 1: A method comprising: 

sending, from a base station to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, by the base station from the wireless device and based on the SIB indicating support for the RLOS, a preamble: 

sending, by the base station to the wireless device, a random access response to the preamble; 

receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station. that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, from the base station to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving a random access response to the preamble; and transmitting, based on the random access response, at least one first radio resource control (RRC) message’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; receiving a random access response to the preamble; and transmitting, based on the random access response, at least one first radio resource control (RRC) message’ as disclosed by the patented claim into the instant claim so as to effectively provide policy control for restricted local operator services in wireless communication system.
Claim 2: Wherein the RLOS is provided an operator of the public land mobile network.
Claim 2: Wherein the RLOS is provided an operator of the public land mobile network.  

Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.
Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.  

Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.
Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.  
Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.
Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.  

Claim 6: Wherein the system information block further indicates a level of support for the RLOS.
Claim 6: Wherein the system information block further indicates a level of support for the RLOS.  

Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.

Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.
Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.
Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.  

Claim 9: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).
Claim 9: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).  
Claim 10: Sending, by the wireless device and based on the RLOS information, packets of the at least one RLOS.
Claim 10: Sending, by the base station for the wireless device and based on the RLOS information, packets of the at least one RLOS.

Claim 20:  A system comprising: 

a base station comprising: 
one or more first processors; and 

first memory storing first instructions that, when executed by the one or more first processors, cause the base station to transmit a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; and 

a wireless device comprising: 

one or more second processors; and 

second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the SIB; transmit, based on the SIB indicating the support for the RLOS, a preamble; receive a random access response to the preamble; transmit, based on the random access response, at least one first radio resource control (RRC) message comprising: a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and receive a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.

The instant application discloses virtually all the limitations of the instant application with the exception of ‘receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; sending, to the wireless device, a random access response to the preamble; receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; sending, to the wireless device, a random access response to the preamble; receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME’ as disclosed by the instant claim into the patented claim so as to effectively provide policy control for restricted local operator services in wireless communication system.
Claim 20: A system comprising: 

a base station comprising: 
one or more first processors; and

first memory storing first instructions that, when executed by the one or more first processors, cause the base station to perform operations comprising: 

sending, to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; 

sending, to the wireless device, a random access response to the preamble; receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME; and 

the wireless device comprising: 

one or more second processors; and 
second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive the SIB; 

transmit, based on the SIB indicating the support for the RLOS, the preamble; 

receive the random access response to the preamble; transmit, based on the random access response, the at least one first radio resource control (RRC) message; and 

receive the second RRC message comprising the attach accept message indicating acceptance of the RLOS by the MME.


6.	Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Patent No.: US 11,330,504 B2 to Qiao et al. (Qiao) in view of Publication No.: US 2019/0053139 A1 to Basu Mallick et al. (Basu Mallick) as disclosed in the IDS.
Claim 1: Receiving, by a wireless device from a base station, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

transmitting, based on the SIB indicating the support for the RLOS, a preamble; 

receiving a random access response to the preamble; 

transmitting, based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that the attach request of the wireless device is for the RLOS; and 

receiving, from the base station, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.



Claim 11: Sending, to a wireless device, a system information block (SIB) indicating that restricted local operator services (RLOS) are supported by a public land mobile network; 

receiving, from the wireless device and based on the SIB indicating support for the RLOS, a preamble; 

sending, to the wireless device, a random access response to the preamble; 

receiving, from the wireless device and based on the random access response, at least one first radio resource control (RRC) message comprising: 

a first information element indicating, to the base station, that an RRC connection of the wireless device is for the RLOS; and 

a second information element comprising an attach request message indicating, to a mobility management entity (MME) configured with an RLOS access point name, that an attach request of the wireless device is for the RLOS; and 

sending, to the wireless device, a second RRC message comprising an attach accept message indicating acceptance of the RLOS by the MME.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; 
receiving a random access response to the preamble; and transmitting, based on the random access response, at least one first radio resource control (RRC) message’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘transmitting, based on the SIB indicating the support for the RLOS, a preamble; receiving a random access response to the preamble; and transmitting, based on the random access response, at least one first radio resource control (RRC) message’ as disclosed by the patented claim into the instant claim so as to effectively provide policy control for restricted local operator services in wireless communication system.

Qiao does not expressly disclose a base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to perform operations.
However, Basu Mallick discloses a base station (Fig. 1, ‘base station 120’) comprising: 
one or more first processors (Fig. 11, ‘controller 1120’); and memory (Fig. 11, ‘memory 1170’) storing instructions that, when executed, cause the base station to perform operations.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘a base station comprising: one or more processors; and memory storing instructions that, when executed, cause the base station to perform operations’ as disclosed by Basu Mallick into Qiao to effectively discover and access of restricted local services for unauthenticated UEs in wireless communication system, Basu Mallick ¶ 0016.

Claim 2: Wherein the RLOS is provided an operator of the public land mobile network.
Claim 12: Wherein the RLOS is provided an operator of the public land mobile network.  
Claim 3: Wherein the at least one first RRC message further comprises an identifier of the wireless device.
Claim 13: Wherein the at least one first RRC message further comprises an identifier of the wireless device.  

Claim 4: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.
Claim 14: Wherein the at least one first RRC message further comprises an RRC connection setup complete message.  

Claim 5: Wherein the at least one first RRC message comprises an RRC connection setup message.
Claim 15: Wherein the at least one first RRC message comprises an RRC connection setup message.  
Claim 6: Wherein the system information block further indicates a level of support for the RLOS.
Claim 16: Wherein the system information block further indicates a level of support for the RLOS. 
Claim 7: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection. 

Claim 17: Wherein the preamble is a random access preamble for initiation of a random access procedure for an RRC connection.

Claim 8: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.
Claim 18: Wherein the attach accept message comprises RLOS information comprising at least one of: a first information element indicating a service type of at least one RLOS allowed for the wireless device; or a second information element indicating application information for the service type.  

Claim 9:  Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).
Claim 19: Wherein the application information comprises at least one of: a service data flow filter; an application identifier; or a uniform resource locator (URL).



Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463